         Case 3:17-md-02801-JD Document 1070 Filed 01/02/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF CALIFORNIA
                                           Civil Minutes


 Date: January 2, 2020                                                  Judge: Hon. James Donato

 Time: 56 Minutes

 Case:           MD-17-02801-JD In re Capacitors Antitrust Litigation (No. III)
                 C-14-03264-JD In re Capacitors Antitrust Litigation

 Attorney(s) for Plaintiff(s):     Joseph R. Saveri/Steven N. Williams/Joshua P. Davis/
                                   Charles E. Tompkins/Jerry R. Goldsmith/Anupama K. Reddy/
                                   James G. B. Dallal/ Adam Zapala/Elizabeth Castillo/
                                   Christopher Young
 Attorney(s) for Defendant(s):     Luke Hasskamp/David C. Codell/Charles F. Rule/
                                   Chris Johnstone/Joseph J. Bial/John M. Majoras/
                                   Eric P. Enson/Farrah R. Berse/John F. Cove/
                                   Gaspare J. Bono/Robert G. Kidwell/Roberto Finzi/
                                   Claire Maddox/Steven Kaufhold/Jerry R. Goldsmith/
                                   Bonnie Lau/Rowan T. Mason

 Deputy Clerk: Lisa R. Clark                                   Court Reporter: Katherine Sullivan

                                          PROCEEDINGS

Pretrial Conference No. 1 – Held

                                      NOTES AND ORDERS

The Court holds an initial pre-trial conference for the direct purchaser plaintiffs’ trial. The next
pre-trial conference for the DPPs’ trial is set for January 23, 2020, at 1:30 p.m.

The Court discusses with the parties logistics for the trial, which will be set out in a separate pre-
trial order.

The parties’ jointly proposed pre-trial schedule (MDL Dkt. No. 1047 at 1-2) is approved. For
deposition designations, the parties are ordered to exchange opening designations by January 21,
2020; objections and counter-designations by January 28, 2020; and objections to counter-
designations by February 4, 2020.

For DPPs’ exhibit list, the parties will meet and confer to narrow the list, and raise any remaining
issues at a subsequent pre-trial conference.

                                                  1
         Case 3:17-md-02801-JD Document 1070 Filed 01/02/20 Page 2 of 2




The Court enlarges the number of permissible motions in limine to twelve per side.

The parties will continue to meet and confer on ELNA’s recently-produced product catalogs. In
general, any document not previously produced or disclosed will be excluded from trial, barring
a very good reason for the non-disclosure.

For defendants’ additional document translations and counter-translations, DPPs agree not to
object to the timing of the seven that were recently produced by ELNA. For any others that
remain to be produced by defendants, the Court advises the parties that it will not view favorably
a late-produced flurry of documents containing material differences from the original
translations.

For page limits for the parties’ trial briefs, the Court approves up to ten pages per side for
common issues, with up to 3 supplemental pages for each defendant for issues specific to that
defendant. Both sides should file one trial brief each, including the common portion as well as a
compilation of any individual add-ons.

The two pending motions that implicate Fifth Amendment issues (MDL Dkt. Nos. 1030, 1045)
will be heard on January 23, 2020, at 1:30 p.m. The hearings that were set on those motions for
January 9 and January 30, 2020, are vacated.

DPPs may also notice their preliminary approval motion for the KEMET and Shizuki settlements
for January 23, 2020, at 1:30 p.m.

Defendants’ motion requesting consideration of and decision on KEMET’s motion for summary
judgment (MDL Dkt. No. 1017) is denied on the basis of KEMET’s withdrawal of its summary
judgment motion. MDL Dkt. No. 1027.

DPPs need not copy Flextronics or the IPPs on communications with defendants relating to the
DPPs’ trial.

Corporate representatives need not appear at the final pre-trial conference.




                                                 2
